In consolidated proceedings (1) pursuant to article 10 of the Family Court Act to adjudicate an infant a neglected child and thereupon to place her with the Suffolk County Department of Social Services, and (2) pursuant to section 384-b (subd 4, par [c]; subd 6, par [a]) of the Social Services Law to terminate the parental rights of the mother on the ground that she was and would for the foreseeable future be mentally ill, the mother appeals from an order of the Family Court, Suffolk County (Dunn, J.), dated May 6,1983, which granted the consolidated petition and committed the guardianship and custody of the child to the petitioner Suffolk County Department of Social Services.
Order affirmed, without costs or disbursements.
In our opinion, the mother’s mental illness, the imminent danger to the child and the allegations of both petitions were properly established (see Matter of Millar, 40 AD2d 637, affd 35 NY2d 767; Matter of Vera T., 80 AD2d 511, affd 55 NY2d 1028; Matter of Iris C., 82 AD2d 857; Department of Social Seros, v Jean R, 61 AD2d 1108); there is no merit to appellant’s various contentions. Niehoff, J. P., Boyers, Lawrence and Fiber, JJ., concur.